Citation Nr: 0607591	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for lupus erythematous, to 
include as being due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, denied service 
connection for lupus erythematous.

In that rating decision, the RO also denied service 
connection for skin cancer.  The veteran filed a notice of 
disagreement as to that issue, and the December 2003 
statement of the case included this as an issue.  The 
veteran, however, in his VA Form 9, Appeal to the Board of 
Veterans' Appeals, limited his appeal to the claim for 
service connection for lupus erythematous.  Therefore, the 
issue of service connection for a skin disorder is not part 
of the current appeal.

In the veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension, he indicated he was also seeking 
pension.  The record reflects that in completing VA Form 21-
527, Income-Net Worth and Employment Statement, the veteran 
failed to complete the portion relating to his net worth.  In 
the July 2002 rating decision, the RO noted this fact.  The 
veteran has indicated throughout the appeal that he is 
totally disabled due to multiple disabilities, including the 
lupus erythematous.  He may file a new claim for pension at 
any time, but must provide certain information to be 
considered for that benefit.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
post service diagnosis of lupus erythematous and service, to 
include manifestations of such to a compensable degree within 
one year following discharge from service.

2.  Lupus erythematous is not a presumptive disease related 
to Agent Orange exposure.


CONCLUSION OF LAW

Lupus erythematous was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and that (4) VA will request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2001 letter.  The RO informed the 
veteran that in order to establish a claim for service 
connection, he would need to bring forth evidence of a 
disease or injury in service, a current disability, and a 
nexus between the current disability and service, which was 
usually shown by medical evidence.  In the statement of the 
case and supplemental statements of the case, VA informed the 
veteran of the specific evidence he needed to submit to 
establish service connection, to include as being due to 
herbicidal exposure.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to assist him obtaining the evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other federal agencies.  He was told 
that if he received private medical treatment he could either 
submit the records himself or provide VA with permission to 
obtain the records.  Finally, he was told to tell VA about 
any additional evidence he wanted it to try and get for him.  
This statement meets the standard of informing the veteran to 
submit any evidence in his possession that pertained to the 
claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  VA has 
obtained VA treatment records and private medical records 
identified by the veteran, and the veteran has submitted 
medical records.  

VA has not provided the veteran with an examination in 
connection with his claim; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
either disability.  Specifically, under the law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2005).  Here, the evidence does not indicate 
that the disability may be associated with the veteran's 
active service.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While the 
veteran has a current diagnosis of lupus erythematous, he has 
not brought forth any evidence, other than his own 
statements, suggestive of a causal connection between the 
current disability and service, to include herbicidal 
exposure.  The RO informed him that he would need medical 
evidence of a relationship between the current disability and 
service, and the veteran has not provided such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran asserts that he developed lupus erythematous as a 
result of being exposed to Agent Orange while he was in 
Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
certain "chronic diseases" may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2005); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2005).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for lupus erythematous.  The 
evidence of record indicates that the veteran was first 
diagnosed with lupus erythematous in approximately 1991.  The 
first documented diagnosis is in a 1993 private medical 
record.  The veteran's argument is that he developed lupus 
erythematous as a result of herbicidal exposure.  

As indicated above, the veteran served in Vietnam during the 
Vietnam Era; hence, he is presumed to have been exposed to 
herbicides agents during such service.  However, lupus 
erythematous is not among the diseases, listed under 38 
C.F.R. § 3.309(e), for which service connection, on a 
presumptive basis, due to herbicide exposure, is available.  
Therefore, there is no basis to grant service connection for 
lupus erythematous on a presumptive basis.

The record also presents no basis for a grant of service 
connection for lupus erythematous on a direct basis.  The 
veteran has not attempted to assert that he had symptoms of 
lupus erythematous in service or within one year following 
the veteran's service, and the evidence of record does not 
show this either.  As noted above, the first objective 
medical evidence that the veteran suffered from lupus 
erythematous was in 1993, about 25 years after any exposure 
to herbicide agents.  Significantly, no medical professional 
has provided competent medical evidence linking the diagnosis 
of lupus erythematous to any aspect of the veteran's active 
service, to include his presumed exposure to herbicides in 
service, and the veteran has not alluded to the existence of 
any such opinion.  While the veteran's representative has 
argued that the veteran is entitled to an examination to 
obtain a nexus opinion, in the absence of medical evidence 
even suggesting a nexus between the claimed condition and 
service, VA has no obligation to obtain a medical opinion 
pursuant to section 5103A(d).  See Wells, 326 F. 3d. at 1384.

The Board does not doubt the sincerity of the veteran's 
beliefs that the diagnosis of lupus erythematous is a result 
of military service, to include herbicide exposure therein.  
However, as a layman without the appropriate medical training 
and expertise, he simply is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Under these circumstances, the claim for service connection 
for lupus erythematous must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the competent 
evidence simply does not support the claim, that doctrine is 
inapplicable.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for lupus erythematous is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


